PER CURIAM.
Appellant, who is a lawyer, complains of a Judgment against him for over $25,000.00 on account of his misrepresentation and double-dealing of a client, the Appellee. It appears Appellant received money from his client to which Appellant was not entitled and upon a properly pleaded and proved case the jury awarded damages to the client. Unfortunately, the action was barred by the Statute of Limitations and the court erred in letting the case go to the jury.
We most reluctantly reverse the Judgment.
REVERSED.
CROSS and DAUKSCH, JJ., concur.
ANSTEAD, J., concurs specially, with opinion.